Citation Nr: 0018481	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-38 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC





THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for seborrheic dermatitis.





ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel








INTRODUCTION

The veteran had active military service from June 1980 to 
October 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 5, 1994, rating decision by the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By that determination, the RO granted 
service connection for seborrheic dermatitis of the scalp and 
assigned a noncompensable rating for the disorder.  The 
veteran filed a timely notice of disagreement with the rating 
and the RO, on further review of the claim on August 4, 1997, 
raised the rating for seborrheic dermatitis from 
noncompensable to 10 percent from October 22, 1992, the day 
following the veteran's separation from military service.  

Despite the award of a partial increase in the rating for 
seborrheic dermatitis, the appeal remains before the Board in 
light of the decision of the United States Court of Veterans 
Appeals (since March 1999 the United States Court of Appeals 
for Veterans Claims) (Court) in AB v. Brown, 6 Vet. App. 35, 
38 (1993), holding that a rating decision issued after a 
notice of disagreement which grants less than the maximum 
rating available does not "abrogate the pending appeal."  


FINDINGS OF FACT

1.  The veteran's service-connected seborrheic dermatitis is 
manifested by skin lesions variously characterized as 
scaling, papules, pustules, or macules involving the scalp, 
eyebrows, forehead, hairline, nasolabial folds and 
retroauricular areas, accompanied by redness and tenderness.

2.  The service-connected seborrheic dermatitis does not 
result in constant exudation or itching, extensive lesions or 
marked disfigurement.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
seborrheic dermatitis of the scalp are not met.  38 U.S.C.A. 
§§ 1115, 5107, 7104 (West 1991); 38 C.F.R. § 4.118, Code 7806 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's original claim for service connection for 
dermatitis was reviewed by the RO on July 5, 1994, at which 
time service connection was granted for seborrheic dermatitis 
of the scalp and a noncompensable rating was assigned.  The 
evidence reviewed by the rating board included service 
medical records showing that the veteran had been seen on 
several occasions between 1987 and 1992 for complaints of a 
dry scalp with dandruff due to seborrheic dermatitis.  Also 
of record was the report of a VA examination in February 1993 
at which time the skin was reported as normal.

The veteran underwent a VA general medical examination in 
March 1995.  At that time the veteran's skin was again 
reported as being within normal limits.

VA outpatient treatment records covering the period from June 
1993 through October 1994 are of record.  In June 1993 the 
veteran was seen at a dermatology clinic, at which time she 
complained of severe scaling of the scalp, nose and eyebrows 
of about 10 years' duration for which she had been treated by 
a dermatologist in the past with medication and shampoos.  
Examination showed scaly patches on the scalp and forehead 
and a few papules on the face.  The clinical assessments 
included seborrheic dermatitis and acne vulgaris.  Treatment 
included a shampoo and an ointment.  In September 1993 she 
reported good results with medication for the scalp.  The 
acne was okay.  There was some erythematous papules, a few 
comedones and hyperpigmented macules.  In December 1993 she 
presented for refills on her medications.  It was noted she 
had eczema on her scalp and forehead.  She indicated that 
Lidex relieved scalp itching.  In April 1994 it was noted 
that she had been advised to discontinue certain medications, 
including Lidex for the scalp, while pregnant.  There was 
scaling around the hairline and on the frontal scalp, and 
there were papules and pustules on the cheeks.  In October 
1994 she indicated that her skin had worsened during her 
pregnancy and she could not get treatment but that she was 
now 2 months post partem and wanted treatment.  A medical 
record dated in September 1995 from the Humana Group Health 
Plan, Inc., shows that the veteran was treated for seborrheic 
dermatitis and was considered to be doing well.

The veteran underwent a VA examination in February 1997.  She 
related that while on board ship in service she noted dry, 
scaly skin off the scalp, eyebrows and nasolabial folds and 
that an examination led to a diagnosis of seborrheic 
dermatitis for which she was prescribed medicated creams and 
T-Gel shampoo.  Both medications helped to control her 
condition, but the scaliness and itching returned immediately 
when she stopped using it.  She found the itch to be 
unpleasant and the scales to be embarrassing.  At the present 
time she was on no medication and was 3 months pregnant.  On 
examination, the skin of the scalp was diffusely scaly and 
tender.  There was redness covered with scales involving the 
skin of the eyebrows extending to the forehead, the 
nasolabial folds and the retroauricular areas.  The rest of 
the skin examination was within normal limits.  The clinical 
impression was seborrheic dermatitis.  Four unretouched color 
photographs of the veteran's face, forehead and the area 
behind the right ear were taken and attached to the 
examination report.

II.  Analysis

The claim for an increased rating for the service-connected 
seborrheic dermatitis of the scalp is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), Murphy, 
Id.; Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  All 
indicated development has been completed and the statutory 
duty to provide assistance in developing the relevant 
evidence has been satisfied.  The veteran has identified no 
additional relevant evidence that has not been obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The present appeal arises from the initial rating assigned 
following the allowance of service connection, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (1999).  
Consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (holding that although the entire recorded 
history must be considered, the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern) 
does not apply.  Separate ratings (known as staged ratings) 
are potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The rating schedule does not provide a code that applies 
specifically to seborrheic dermatitis.  The current 
10 percent rating has been assigned by analogy to eczema 
under Code 7806.  See 38 C.F.R. § 4.20 (1999) ("When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected but the anatomical localization 
and symptomatology are closely analogous.").  Under 
Code 7806, a 10 percent rating is provided when there is 
exfoliation, exudation or itching involving an exposed 
surface or an extensive area.  The next higher rating of 
30 percent may be assigned when there is constant exudation 
or itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Code 7806 (1999).

It is well established that a claim for increase must be 
considered under all codes under which a higher rating is 
potentially assignable.  Schafrath, Id.  This rule is also 
applicable to ratings assigned by analogy.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The basis for a decision 
to rate a disability under one particular code and not others 
must be articulated.  Lendenmann.  In this case, since the 
skin lesions are visible and involve an exposed surface, 
namely the face and head, the extent of disfigurement must be 
considered under the code for disfigurement, notwithstanding 
that disfigurement is also mentioned as a criterion for a 30 
percent rating under Code 7806.  Code 7800, pertaining to 
disfiguring scars of the head, face or neck, provides a 
10 percent rating for moderate disfigurement.  To warrant the 
next higher rating of 30 percent under this code, the 
disfigurement must be severe, "especially if producing a 
marked and unsightly deformity of eyelids, lips, or 
auricles."  38 C.F.R. § 4.118, Code 7800 (1999).

The service-connected skin disability was characterized by 
the rating board as seborrheic dermatitis of the scalp and 
the veteran has disputed that label, claiming that the 
involvement extends beyond the scalp to other parts of her 
face and head.  The involvement of areas other than the scalp 
is confirmed by the medical records.  When the evidence was 
further reviewed in August 1997 and the rating was raised 
from noncompensable to 10 percent, the involvement of 
locations other than the scalp clearly was considered and 
served as part of the basis for granting the higher rating.  
While the limited nature of the descriptive label of the 
service-connected disability is perhaps misleading, it has 
not led to any adjudicative problems or resulted in prejudice 
to the veteran since all lesions of the head and face have 
been considered in the rating.  

The medical evidence shows that the veteran has had skin 
lesions of the head which are variously described in medical 
reports as a rash, scales, papules, pustules, or macules 
accompanied by redness and tenderness.  They have been 
reported in the area of the scalp as well as on the eyebrows, 
forehead, hairline, nasolabial folds and retroauricular 
areas.  The lesions have responded favorably to ointments and 
shampoos except during the periods when the veteran has been 
pregnant, when the use of medications was discontinued.  The 
exudation or itching have not been described as constant.  
Clearly, the lesions are not extensive nor do they result in 
marked disfigurement.  The lesions described in the written 
record and shown in the photographs available to the Board 
support the current 10 percent but do not describe a level of 
skin pathology or consequent disfigurement sufficient to 
satisfy the criteria for the next higher rating of 30 percent 
under either Diagnostic Code 7806 or 7800.

A preponderance of the evidence of record is against the 
claim for an increased rating for the service-connected 
seborrheic dermatitis; therefore, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 1991).  
The overall level of disability does not more nearly 
approximate the level of impairment contemplated under any 
applicable code.  38 C.F.R. § 4.7 (2000) (stating that 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating").  

Nevertheless, it should be noted that notwithstanding that an 
increase is not warranted under the schedular criteria, the 
veteran is potentially eligible to receive an increased 
rating under 38 C.F.R. § 3.321(b)(1) (1999) on an 
extraschedular basis.  The Court has held that the Board does 
not have jurisdiction under 38 C.F.R. § 3.321(b)(1) to assign 
an extraschedular rating in the first instance and that such 
a rating may be granted only by certain officials at the VA 
Central Office listed in the regulation, specifically the 
Under Secretary for Benefits (formerly the Chief Benefits 
Director) or the Director of the VA Compensation and Pension 
Service.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The 
Court clarified in Bagwell v. Brown, 9 Vet. App. 337 (1996), 
that it did not read the regulation to preclude the Board 
from affirming an RO conclusion that a claim did not meet the 
criteria for submission to these Central Office officials 
pursuant to § 3.321(b)(1) or from reaching such a conclusion 
on its own.  In this case, the record does not establish that 
referral to the RO for consideration under this regulation is 
warranted by such an unusual disability picture as to render 
inapplicable the regular rating criteria.  


ORDER

The appeal for an initial rating higher than 10 percent for 
seborrheic dermatitis is denied.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

